United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1037
Issued: September 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2013 appellant filed a timely appeal from a February 7, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on October 1, 2012.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its February 7, 2013
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

FACTUAL HISTORY
On October 2, 2012 appellant, then a 54-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 1, 2012 she sustained a back injury when she was
twisting, turning, stepping down, bending and lifting a tray of mail for delivery. She notified her
supervisor and first received medical care on October 1, 2012.3
Appellant submitted medical reports dated October 1 to November 29, 2012 from
Dr. Loida S. Medina, a treating physician. In her October 1, 2012 report, Dr. Medina reported
that on that same date, appellant was picking up a tray and turned when she felt a sharp pain on
her left side. She diagnosed lumbar strain and restricted appellant from working. Appellant
sought continued treatment with Dr. Medina due to pain and in subsequent visits, the physician
provided diagnoses of low back pain, left middle back pain, muscle spasm, neck pain and hip
pain.
In an October 1, 2012 Attending Physician’s Report (Form CA-20), Dr. Medina
diagnosed lumbar strain and checked the box marked “yes” when asked if she believed
appellant’s condition was caused or aggravated by her employment condition. The form did not
contain a history of injury as provided by appellant.
In Duty Status Reports (Form CA-17) dated October 1 to November 29, 2012,
Dr. Medina stated that appellant injured her back while lifting. The physician diagnosed low
back pain and provided appellant with work restrictions.
In an October 5, 2012 physical therapy report, Jerry Espiritu, a physical therapist (PT),
reported that on October 1, 2012 appellant twisted her body and lifted a tray of mail while at
work when she felt immediate sharp pain on the left side of her lower back. He noted that
appellant was diagnosed with low back pain and presented with possible strain on left upper
lumbar and posterior thigh. Physical therapy was recommended three to four times a week. On
October 8, 2012 Dr. Medina signed a statement in the October 5, 2012 report stating, “I certify
the need for skilled physical therapy services as outlined above.” Physical therapy reports
documenting appellant’s treatment were also submitted dated October 29 and November 29,
2012, signed by both Mr. Espiritu and Dr. Medina.
On October 22, 2012 appellant accepted an offer of modified assignment which provided
her with work restrictions.
By letter dated January 3, 2013, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was asked to respond to the questions provided in the letter within 30 days.
In support of her claim, appellant submitted a chiropractic record dated December 5,
2012 and January 9, 2013 from McDonald Chiropractic Clinic. The record noted that she
3

The Board notes that appellant has 9 other traumatic and occupational injury claims before OWCP beginning
January 26, 2006 to July 12, 2012. The record before the Board contains no other information regarding these
additional claims.

2

complained of numbness and tingling in her left leg and foot, as well as numbness in her hand.
The treatment notes contained no legible signature.
By decision dated February 7, 2013, OWCP denied appellant’s claim finding that the
medical evidence of record failed to establish that her injury was causally related to the accepted
October 1, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
he or she must submit sufficient evidence to establish that he or she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He or she must also
establish that such event, incident or exposure caused an injury.7 Once an employee establishes
that he or she sustained an injury in the performance of duty, he or she has the burden of proof to
establish that any subsequent medical condition or disability for work, for which he or she claims
compensation is causally related to the accepted injury.8
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action. In determining whether a case has
been established, such circumstances as late notification of injury, lack of confirmation of injury
4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, supra note 4 at 1143.

7

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
8

Supra note 5.

3

and failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on
the employee’s statements. The employee has not met his or her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.9
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.10 The opinion of the physician must be based on one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.11
ANALYSIS
OWCP accepted that the October 1, 2012 employment incident occurred as alleged. The
issue is whether appellant established that the incident caused her a back injury. The Board finds
that she did not submit sufficient medical evidence to support that her back injury is causally
related to the October 1, 2012 employment incident.12
In medical reports and CA-17 forms dated October 1 to November 29, 2012, Dr. Medina
reported that on October 1, 2012 appellant was picking up a tray and turned when she felt a sharp
pain on her left side. She diagnosed lumbar strain, low back pain, left middle back pain, muscle
spasm, neck pain and hip pain and provided appellant with work restrictions. In an October 1,
2012 Form CA-20, Dr. Medina diagnosed lumbar strain and checked the box marked “yes” when
asked if she believed that appellant’s condition was caused or aggravated by her employment
condition. The form did not contain a history of injury as provided by appellant.
The Board finds that the opinion of Dr. Medina is not well rationalized. Dr. Medina
failed to provide any details regarding appellant’s medical history. She provided a diagnosis of
lumbar strain but her medical reports failed to state any opinion on causal relationship. While
Dr. Medina noted that appellant was picking up a tray and turned when she felt a sharp pain on
her left side, she failed to state that the incident caused appellant’s injury and did not provide an
explanation on how this incident would result in lumbar strain. She also provided additional
diagnoses of low back pain, left middle back pain, muscle spasm, neck pain and hip pain. The
Board has held that pain is a description of a symptom rather than a clear diagnosis of the

9

Betty J. Smith, 54 ECAB 174 (2002).

10

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

11

James Mack, 43 ECAB 321 (1991).

12

See Robert Broome, 55 ECAB 339 (2004).

4

medical condition.13 It is not possible to establish the cause of a medical condition, if the
physician has not stated a diagnosis, but only notes pain.14
Dr. Medina’s October 1, 2012 Form CA-20 diagnosed lumbar strain and the physician
checked the box marked “yes” when asked if she believed that appellant’s condition was caused
or aggravated by her employment condition. However, the form contained no history of injury
and it is unclear what employment incident Dr. Medina is attributing to appellant’s lumbar strain.
The Board has held that an opinion on causal relationship which consists only of a physician
checking “yes” on a medical form report without further explanation or rationale is of diminished
probative value.15 Medical reports without adequate rationale on causal relationship are of
diminished probative value and do not meet an employee’s burden of proof.16 The opinion of a
physician supporting causal relationship must rest on a complete factual and medical background
supported by affirmative evidence, address the specific factual and medical evidence of record
and provide medical rationale explaining the relationship between the diagnosed condition and
the established incident or factor of employment.17 Dr. Medina’s reports do not meet that
standard and are insufficient to meet appellant’s burden of proof.
The remaining medical evidence is also insufficient to support appellant’s claim.
Mr. Espiritu’s October 5, 2012 report was not signed by a physician. Rather, Dr. Medina signed
a certification approving physical therapy. Registered nurses, physical therapists and physicians
assistants, they are not physicians as defined under FECA, their opinions are of no probative
value.18 The Chiropractic Record from McDonald Chiropractic Clinic did not contain a legible
signature and thus, it is unclear if the treatment notes were signed by a physician.19 These notes
lack probative medical value as the author(s) cannot be identified as a physician.20

13

C.F., Docket No. 08-1102 (issued October 10, 2008).

14

T.G., Docket No. 13-76 (issued March 22, 2013).

15

Alberta S. Williamson, 47 ECAB 569 (1996).

16

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

17

See Lee R. Haywood, 48 ECAB 145 (1996).

18

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005).
19

Nurses, physician’s assistants, physical and occupational therapists are not “physicians” as defined by FECA,
their opinions regarding diagnosis and causal relationship are of no probative medical value. 5 U.S.C. § 8101(2).
20

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960). A chiropractor is not
considered a physician under FECA unless their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the
Secretary. 5 U.S.C. § 8102(2); see Sean O’Connell, 56 ECAB 195 (2004); Mary A. Ceglia, 55 ECAB 626 (2004).

5

In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between the October 1, 2012 employment incident and appellant’s injury. Thus,
appellant has failed to meet her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her back
injury is causally related to the October 1, 2012 employment incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

